Citation Nr: 1543160	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  09-17 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) benefits beyond the age of 18 based on school attendance.


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to August 1995, when he died in the line of duty.  The appellant is one of the Veteran's surviving sons.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied the appellant's claim for DIC benefits beyond the age of 18 based on school attendance.  

In January 2011, the Board remanded the appeal.  The issue at that time was listed as entitlement to an effective date prior to September 25, 2006 for DIC benefits beyond the age of 18 based on school attendance.  

In reviewing the file, there were two administrative decisions issued in January 2008.  One was a denial to the Veteran's oldest son and current appellant.  The other decision was a grant of DIC benefits to the Veteran's younger son effective September 25, 2006.  It is clear from the claims folder that the younger son did not appeal the effective date of the grant.  Rather, the older son clearly disagreed with the denial of benefits.  The statement of the case was furnished to the older son and listed the issue as "entitlement to [DIC] benefits beyond the age of 18 based on school attendance."  A timely Form 9 was received.  Thus, the Board has phrased the issue as stated above.  In this regard, the Board notes that the RO also recognized that the previous remand misidentified the issue.  See Deferred Rating Decision dated May 29, 2013.  

There was substantial compliance with the prior remand directives and the case has returned to the Board.  In April 2015, additional evidence was received at the Board.  This essentially duplicates information already of record.  

The Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.




FINDINGS OF FACT

1.  The appellant was born in May 1986 and turned 18 in May 2004.  

2.  At the time of his 18th birthday, the appellant was attending an approved educational institution for purposes of DIC benefits.  

3.  In a May 2013 deferred rating decision, the RO conceded that an informal claim for death benefits had been filed within 1 year of the appellant's 18th birthday.  


CONCLUSION OF LAW

The criteria for DIC benefits beyond age 18 based on school attendance have been met.  38 U.S.C.A. § 5110(e) (West 2014); 38 C.F.R. §§ 3.57, 3.152, 3.667 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable decision herein, a detailed discussion regarding the applicability of any VA duty to notify or assist is not required.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Analysis

By way of history, DIC was originally awarded to the Veteran's surviving spouse, the appellant's mother, effective September 1, 1995.  In a February 1996 administrative decision, the award was amended to include additional compensation for two minor children, including the appellant.  

The appellant was born in May 1986 and turned age 18 in May 2004.  Information in the claims folder shows that in April 2004, the appellant's mother sent an inquiry to VA advising that her son would be 18 in May and asking whether he could still get his benefits after this date because he still attended school.  A handwritten notation indicates that VA Form 21-674, Request for Approval of School Attendance, was sent.  

In July 2006, the Pittsburgh RO sent the surviving spouse a letter indicating that her younger son would be turning 18 soon and that the amount she had been receiving would be discontinued on his 18th birthday.  

Following this letter, in August 2006, both sons submitted a VA Form 21-674.  As set forth above, benefits were awarded for the younger son and this appeal concerns only the older son (appellant).  In his application, the appellant advised that he had attended a school in Germany and started his regular term of course in September 2004 and graduated in July 2005.  His previous term was from September 2003 to August 2004.  

In September 2006, VA notified the appellant that his request for approval of school attendance was denied because his school was not an American school and was in a foreign country.  A September 2007 letter from the American Consulate General shows that according to the Social Security Administration, the appellant was granted benefits as a student due to the fact that he was attending a school equivalent to a U.S. high school until and including July 2005.  It was assumed that VA could accept the school he had been attending full time as being equal to a U.S. high school as well.  

In January 2008, VA again denied the appellant's claim.  The RO noted that it previously denied his claim because it appeared the school was not recognized by VA for DIC purposes.  The RO acknowledged that he had submitted evidence that the school was equivalent to an American high school, but that the original denial was for the wrong reason.  Specifically, that he had already graduated more than one year prior to submitting a claim and that because his claim was received more than one year after the start of school, it must deny any additional benefits for high school.  

In correspondence received in January 2013, the appellant indicated that he was seeking DIC benefits based on school time from May 2004 through July 2005 (age 18 to graduation).  

Where a child's entitlement to DIC arises by reason of termination of a surviving spouse's right to DIC or by reason of attaining the age of 18 years, a claim will be required.  38 C.F.R. § 3.152(c)(1).  

An initial award of DIC to a child in the child's own right is payable from the first day of the month in which the child attains age 18 if the child was pursuing a course of instruction at an approved educational institution on the child's 18th birthday, and if a claim for benefits is filed within 1 year from the child's 18th birthday.  In the case of a child who attains age 18 after September 30, 1981, if the child was, immediately before attaining age 18, counted under 38 U.S.C.A. § 1311(b) for the purpose of determining the amount of DIC payable to the surviving spouse, the effective date of an award of DIC to the child shall be the date the child attains age 18 if a claim for DIC is filed within 1 year from that date.  38 C.F.R. § 3.667(a)(3).  

In reviewing the claims folder, the Board observes that there seems to be confusion over educational benefits under Chapter 35 and DIC benefits based on school attendance.  Information received from the education office at the Buffalo RO shows that the appellant submitted a VA Form 22-5490, Application for Survivors' and Dependents' Educational Assistance, in June 2004.  In July 2004, the Buffalo RO issued a Certificate of Eligibility under the Dependents Educational Assistance Program (DEA) (Chapter 35).  In September 2014, the appellant submitted a VA Form 22-1999, Enrollment Certification.  In October 2004, the appellant was notified that although he was eligible for Chapter 35 education benefits, the foreign program he was enrolled in was not approved for Veteran's benefits for Chapter 35 purposes.  

In this case, the appellant turned 18 in May 2004.  There is no question that his VA Form 21-674 was not received until August 2006, more than 1 year following his 18th birthday and more than 1 year following the completion of his studies.  The appellant, however, argues that the original date of receipt of his claim should be October 20, 2004, or before.  In support, he claims that he submitted an original claim for education benefits in May or June of 2004.  As set forth, it appears he is referring to his application for Chapter 35 benefits.  

A June 2009 deferred rating decision asked for advice as to whether DIC benefits based on school attendance through 2005 would be payable based on documents submitted for Chapter 35 benefits at another VA office.  A handwritten note indicates that the appellant was not entitled to any benefits.  A July 2009 supplemental statement of the case notified the appellant that the application for Chapter 35 benefits was separate and distinct from the application for continuation of DIC based on school attendance.  

Notwithstanding, a May 2013 deferred rating decision states the following:

Review of NOD file indicates that the veteran's surviving spouse submitted an IRIS inquiry on 4/03/04 regarding benefits for her son, [appellant], past the age of 18.  There is a notation that VA Form 21-674 was sent.  There is no letter in the file confirming that a VA Form 21-674 was sent to the surviving spouse, or dependent child.  

Education records obtained from the Buffalo Education Center include a VA Form 22-1999 submitted by [the appellant] which was received on September 13, 2004.  The submission of this claim form for Chapter 35 benefits within one year of his 18th birthday has been accepted as an informal claim for death benefits.  

On review, it appears the RO conceded that an informal claim for death benefits was received from the appellant in September 2004, within one year of his 18th birthday.  The Board will not disturb this determination and resolving reasonable doubt in the appellant's favor, finds that an application for DIC benefits based on school attendance was timely received.  See 38 C.F.R. § 3.102.  

The deferral goes on to state that in order to determine entitlement to DIC benefits past the age of 18, evidence is required that the school was recognized as standard and accredited for such course by the authority established within the country for determining educational standards such as the Minister of Education, the Minister of Cultural Affairs, or is an institution recognized by VA for the purposes of educational assistance under Chapters 30, 32, or 35.  It further notes that the appellant was already informed that his program was not approved for Chapter 35 benefits.  

As discussed, this appeal involves DIC benefits beyond age 18 based on school attendance and not Chapter 35 benefits.  The standards differ and for purposes of 38 C.F.R. § 3.667 (School attendance), the term "educational institution" means a permanent organization that offers courses of instruction to a group of students who meet its enrollment criteria, including schools, colleges, academies, seminaries, technical institutes, and universities.  38 C.F.R. § 3.57(a)(1)(iii).  The claims folder contains evidence that the Veteran was enrolled in an educational institution equivalent to a U.S. high school.  

In summary, the appellant was enrolled in an approved educational institution on his 18th birthday and continuing until July 31, 2005.  Under the circumstances of this case, a claim for DIC benefits based on school attendance was considered to have been timely filed.  Accordingly, entitlement to DIC beyond the age of 18 based on school attendance is warranted.  


ORDER

Entitlement to DIC beyond the age of 18 based on school attendance is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


